Citation Nr: 0126455	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  00-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's lumbosacral disc disease with low back strain, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1954 to April 1972.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Los Angeles, California, Regional Office (RO) which, in 
pertinent part, denied increased disability evaluations for 
the veteran's lumbosacral disc disease with low back strain 
and bilateral hearing loss disability.  In July 2001, the 
veteran was afforded a hearing before the undersigned Member 
of the Board.  The veteran has been represented throughout 
this appeal by the Disabled American Veterans.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his bilateral hearing loss 
disability to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The issue of the veteran's entitlement to an increased 
evaluation for his lumbosacral disc disease with low back 
strain is the subject of the REMAND portion of this decision.  


FINDING OF FACT

The veteran's bilateral hearing loss disability has been 
shown to be productive of no more than bilateral Level II 
hearing.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (VCAA), 
enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 
2001).  The Secretary of the VA has recently issued amended 
regulations implementing the VCAA.  66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159, 3.326(a)).  

In reviewing the issue of an increased evaluation for the 
veteran's bilateral hearing loss disability, the Board 
observes that the VA has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  The veteran has been 
advised by the statement of the case and the supplemental 
statement of the case of the evidence that would be necessary 
for him to substantiate his claim.  The veteran has been 
afforded multiple VA audiological evaluations.  The 
evaluations are of record.  The veteran was afforded a 
hearing before the undersigned Member of the Board sitting at 
the RO.  The transcript of that hearing is of record.  Any 
duty imposed by VCAA, including the duty to assist and to 
provide notification, has been met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159, 3.326(a)).  

I.  Historical Review

The veteran's service medical records reflect that he was 
diagnosed with bilateral high frequency hearing loss 
disability.  The report of an August 1972 VA examination for 
compensation purposes states that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
50
45
LEFT
30
30
20
55
55
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 in the left ear.  He was 
diagnosed with bilateral high frequency sensorineural hearing 
loss consistent with acoustical trauma.  In November 1972, 
the RO established service connection for bilateral hearing 
loss disability and assigned a noncompensable evaluation for 
the disorder.  


II.  Increased Disability Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Disability evaluations 
for bilateral defective hearing range from noncompensable to 
100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  The 
evaluations derived from the schedule are intended to make 
allowance for improvement by hearing aids.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2001).  

In his November 1999 claim for an increased evaluation, the 
veteran advanced that his service-connected bilateral hearing 
loss disability had increased in severity.  At a December 
1999 VA examination for compensation purposes, the veteran 
complained of progressive bilateral hearing loss.  He 
clarified that he had difficulty hearing soft voices, 
telephone conversations, and whenever there was significant 
background noise.  He reported that he wore bilateral hearing 
aids.  On audiological evaluation, the veteran exhibited pure 
tone thresholds, in decibels, as follows:







HERTZ




1000
2000
3000
4000
RIGHT

15
25
55
65
LEFT

30
30
65
70

Speech audiometry revealed bilateral speech recognition 
ability of 92.  The veteran was diagnosed with mild to 
moderately severe bilateral sensorineural hearing loss 
disability with mild speech discrimination impairment.  

In his March 2000 notice of disagreement, the veteran 
reported that he experienced significant difficulty hearing 
both in person and telephone conversations and the 
television.  He clarified that his hearing aids did not 
alleviate his chronic hearing impairment.  The veteran 
related that his bilateral hearing loss disability had been a 
minor cause for his early retirement from the United States 
Postal Service.  In a March 2000 written statement, the 
veteran advanced that the noncompensable evaluation assigned 
for his bilateral hearing loss disability did not "recognize 
the severe deterioration" in his hearing.  

In his April 2000 and May 2000 substantive appeals, the 
veteran reiterated that the current noncompensable evaluation 
for his bilateral hearing loss disability did not reflect the 
actual impairment associated with the disorder.  He related 
that he had significant difficulty watching television and 
understanding in person and telephone conversations with his 
wife, other women, and children.  He stated that his hearing 
aids did not alleviate his hearing impairment.  The veteran 
advanced that audiological evaluations conducted in a 
clinical setting were neither valid indicators of his 
bilateral hearing loss disability nor "a very fair way of 
judging pure tone threshold or % of discrimination."  He 
stated that his bilateral hearing loss disability had 
significantly affected his ability to communicate with 
others.  

A July 2001 VA audiological evaluation conveys that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:





HERTZ




1000
2000
3000
4000
RIGHT

45
50
70
80
LEFT

50
50
70
85

Speech audiometry revealed bilateral speech recognition 
ability of 94 percent.  The veteran was diagnosed with mild 
to profound bilateral sensorineural hearing loss disability.  

In a July 2001 written statement, the veteran reported that 
he had recently resigned from his position as a director of 
the Mojave Desert Chapter of the Retired Officers Association 
and been dismissed from a prospective jury panel due to his 
significant bilateral hearing loss disability.  At the July 
2001 hearing before the undersigned Member of the Board, the 
veteran reiterated that he had difficulty understanding 
conversations with women and children and while talking on 
the telephone.  The veteran's wife testified that the veteran 
had difficulty hearing her when they spoke.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The audiological evaluations of record convey that the 
veteran's bilateral sensorineural hearing loss disability has 
been shown to be productive of no more than bilateral Level 
II hearing.  The veteran asserts on appeal that his bilateral 
hearing loss disability merits assignment of a compensable 
evaluation.  The Court has clarified that the "[a]ssignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board finds the results of specific testing 
conducted by skilled individuals to be more probative than 
the lay opinions.  The clinical findings fall directly within 
the criteria for a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).  
Therefore, the Board concludes that a compensable evaluation 
is not warranted for the veteran's bilateral hearing loss 
disability.  


ORDER

A compensable evaluation for the veteran's bilateral hearing 
loss disability is denied.  


REMAND

The veteran asserts that the record supports assignment of at 
least a 40 percent evaluation for his service-connected 
lumbosacral disc disease with low back strain.  At the 
hearing before the undersigned Member of the Board, the 
veteran reported that he had been treated for his lumbosacral 
spine disorder at a VA medical facility in approximately 
November or December 2000.  He clarified that his lumbosacral 
spine disorder had significantly increased in severity since 
the most recent VA examination for compensation purposes.  
Clinical documentation of the cited treatment is not of 
record.  In reviewing a similar factual scenario, the Court 
has directed that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  The Court has held further that 
the VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his lumbosacral spine 
disability since 1998 including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact the identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  
2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after 1999 be 
forwarded for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for an orthopedic examination in 
order to ascertain the nature and 
severity of his lumbosacral spine disc 
disease with low back strain.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
identify the limitation of activity 
imposed by the veteran's lumbosacral 
spine disability and any associated pain 
with a full description of the effect of 
the disability upon his ordinary and 
vocational activities.  The examiner 
should fully describe any weakened 
movement, excess fatigability and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the low back should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

5.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for his lumbosacral 
disc disease with low back strain with 
express consideration of the 
applicability of 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2001) and the Court's holdings in 
Ferraro v. Derwinski, 1 Vet. App. 326 
(1991) and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  If the claim is denied, the 
veteran and his accredited representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

